UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4549



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


THEODORUS ANDREAS ROUSSOS,

                                            Defendant - Appellant.


                             No. 05-4574



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


EUGENE OGLESBY,

                                            Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(CR-04-407)


Submitted:   June 28, 2006                 Decided:   July 26, 2006


Before WILKINSON and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Beattie B. Ashmore, PRICE, PASCHAL & ASHMORE, P.A., Greenville,
South Carolina; Cameron G. Boggs, BOGGS LAW FIRM, Greenville, South
Carolina, for Appellants.      Reginald I. Lloyd, United States
Attorney, Regan A. Pendleton, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Theodorus Roussos (Appeal No. 05-4549) and Eugene Oglesby

(Appeal No. 05-4574) appeal their convictions and sentences for

conspiracy to manufacture, possession with intent to distribute,

and distribution of fifty grams or more of methamphetamine and 500

grams or more of a mixture or substance containing a detectable

amount of methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), 846 (2000).      Roussos was sentenced to 360 months’

imprisonment; Oglesby was sentenced to 235 months’ imprisonment.

          The Appellants first contend the district court abused

its discretion when it admitted photographic evidence of a forensic

analyst, dressed in a hazardous materials suit and holding vials of

liquid seized from the conspirators’ methamphetamine laboratory.

The Appellants claimed the photographs were unduly prejudicial,

communicating the existence of a danger to the community that could

potentially   influence   the   jury.      The    Government    averred    the

photographs--the only ones depicting the particular liquid--had

significant   probative   value,    because      they   were   part   of   the

Government’s foundation for the admissibility of the liquid.               The

district court found that, under Fed. R. Evid. 403, the probative

value of the photographs outweighed their prejudicial effect and,

therefore, admitted the photographs.

          A district court’s evidentiary rulings are entitled to

substantial deference and will not be reversed absent a clear abuse


                                   - 3 -
of discretion.      That discretion is abused only when the district

court acted arbitrarily or irrationally.                  See United States v.

Moore, 27 F.3d 969, 974 (4th Cir. 1994).            After a careful review of

the record, we find the district court did not abuse its discretion

in this instance.

              Next, Oglesby* asserts the district court erroneously

admitted testimony concerning a separate methamphetamine conspiracy

and consequently prejudiced his defense.              However, the testimony

was   not    “unrelated    to   the   overall    conspiracy      charged     in   the

indictment,” United States v. Squillacote, 221 F.3d 542, 574 (4th

Cir. 2000), and accordingly there was no risk the jury was likely

to transfer evidence from an unrelated conspiracy to the charged

conspiracy.      See id. at 574-75.      Thus, we find the district court

committed no error.

              Finally,    the   Appellants      contend    the    district    court

imposed sentences in violation of United States v. Booker, 543 U.S.

220 (2005), and United States v. Hughes, 401 F.3d 540 (4th Cir.

2005).      After Booker, a sentencing court is no longer bound by the

range prescribed by the sentencing guidelines.                   United States v.

Green, 436 F.3d 449, 455-56 (4th Cir.), cert. denied, 126 S. Ct.

2309 (2006); Hughes, 401 F.3d at 546. In determining the sentence,

however, courts are still required to calculate and consider the


      *
      While Roussos joined in this argument before the district
court, only Oglesby is identified in the appellate brief as
pursuing this argument on appeal.

                                      - 4 -
guidelines range, as well as the factors set forth in 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005).             Id.   In sentencing defendants

after Booker, district courts should apply a preponderance of the

evidence standard, taking into account that the resulting guideline

range is advisory only.         United States v. Morris, 429 F.3d 65, 72

(4th Cir. 2005) (internal quotation marks and citation omitted).

We   will    affirm   a     post-Booker    sentence    if   it    is   within   the

statutorily prescribed range and is reasonable.                  Hughes, 401 F.3d

at 546-47.

              Here,   the    district     court   correctly       calculated    the

Appellants’ ranges under the now-advisory sentencing guidelines

using a preponderance of the evidence standard.                  After giving due

consideration to the § 3553(a) factors, the district court then

sentenced the Appellants within the statutorily prescribed range

for their offenses and within the ranges provided for by the

sentencing guidelines.          Neither Roussos nor Oglesby has rebutted

the presumption that the district court imposed a reasonable

sentence.

              Accordingly, we affirm the judgments of the district

court.      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                         AFFIRMED




                                        - 5 -